Opinion by
Will-son, J.
§ 373. Return of service of citation held insufficient to support judgment by default. This writ of error is prosecuted from a judgment by default. The return of service upon the citation shows that said citation was served upon “L. H. Oawhart.” Held: “Carhart” and “Cawhart”are not idem soncms, and therefore it does not appear that L. H. Carhart, against whom the judgment was rendered, had prior to such judgment been served with citation in the cause. [1 App. C. C. § 552; Faver v. Robinson, 46 Tex. 204.]
Reversed and remanded.